Title: To Benjamin Franklin from James Lovell, 31 March 1781
From: Lovell, James
To: Franklin, Benjamin


Hond. SirMarch 31st. 1781
I send you a few News papers and the last monthly Journals which have come from the Press. The Enemy will tell their own Story of the naval Engagement on the 16th. They have ventured nearer to Truth in Rivingtons royal Gazette than almost at any one time before, since the very Commencement of Hostilities. Our Allies conducted most gallantly: And the Enemy are so convinced of the Activity of the french Commander that they have not ventured to remain in Chesapeak Bay to do all the Damage which the Event of the Battle had put into their Power.— I send you Genl. Greene’s Acct. of an Affair between him & Cornwallis. I will endeavor to have it struck at the Press. You shall have it at least with our Secretary’s Attestation which is in the best Credit even with the Enemy. The Opportunity of sending is too precarious to allow of my enlarging. Your most humble Servt
James Lovell
Honble. Doctr. Franklin
 
Addressed: Honble. / Doctor Franklin / Minister plenipoy. / of the U Ss. of America / France
